The conviction is for theft, a felony; punishment fixed at confinement in the penitentiary for a period of two years. The facts are not before us.
No written charge was given the jury. This is complained of, and because of it, the State confesses error. The statute commands, in several subdivisions, that in all felony cases the court shall deliver to the jury a written charge, which shall distinctly set forth the law applicable to the case. Code of Crim. Proc., Articles 735, 737a, and 740. This requirement of the statute has been uniformly held mandatory. White's Ann. Tex. Penal Code, p., 511, Sec. 793; Vernon's Texas Crim. Statutes, vol. 2, p. 500 and cases listed.
There was manifest error in failing to give a written charge to the jury informing them of the law applicable to the offense and the punishment. Williams v. State, 18 Texas Crim. App., 409; West v. State, *Page 271 
2 Texas Crim. App., 209. The error, in our judgment, is a substantial one, calculated to injure the rights of the accused. Because of it, a reversal of the judgment is ordered.
Reversed and remanded.